 1

 2

 3

 4

 5

 6

 7

 8                   United States District Court
 9                   Central District of California
10                        Western Division
11

12    PATRICIA MURRAY, et al.,                        CV 13-00276 TJH (DTBx)
13                       Plaintiffs,
                                                          Amended Order
14          v.
                                                               and
15    CITY OF SAN BERNARDINO, et al.,
                                                            Judgment
16                       Defendants.
17

18         The Court has considered Defendants City of San Bernardino’s and San
19   Bernardino Police Department’s [collectively, “the City Defendants”] motion for partial
20   summary judgment, together with the moving papers.
21         On February 12, 2013, Plaintiff Patricia Murray [“P. Murray”], on behalf of
22   herself and as guardian ad litem for minor Plaintiffs J.M., C.M., M.M.I., V.M.,
23   H.M., and M.M.II. [“the Minor Plaintiffs”], filed this 42 U.S.C. § 1983 action against
24   the City Defendants and Defendants County of San Bernardino and San Bernardino
25   County Sheriff’s Department, alleging that all defendants were liable for shooting and
26   killing Clyde Murray, P. Murray’s son and the Minor Plaintiffs’ father, on November
27   30, 2012.
28         The City Defendants, now, move for partial summary judgment on all claims

                                                         Order and Judgment – Page 1 of 2
 1   against them, arguing that they were not involved in the November 30, 2012, incident.
 2          When considering a motion for summary judgment, when the nonmoving party
 3   has the burden of proof at trial, as Plaintiffs have here, summary judgment should be
 4   granted when the nonmoving party fails to produce evidence sufficient to establish a
 5   prima facie case. See Celotex Corp. v. Catrett, 477 U.S. 317, 322, (1986). The Court
 6   has been advised that attorney Okorie Okorocha, attorney for P. Murray in her capacity
 7   as guardian ad litem for the Minor Plaintiffs, did not oppose this motion because he did
 8   not have evidence to support an opposition. Further, the Court has not received an
 9   opposition from P. Murray in her individual capacity. Because Plaintiffs have failed
10   to produce evidence sufficient to establish that the City Defendants are liable for the
11   injuries alleged, and Okorocha has represented to the Court that none exists, summary
12   judgment will be granted in favor of the City Defendants. See Celotex, 477 U.S. at
13   322.
14          Accordingly,
15          It is Ordered that the motion for partial summary judgment be, and hereby is,
16   Granted.
17          It is further Ordered, Adjudged, and Decreed that Judgment be, and hereby
18   is, Entered in favor of Defendants City of San Bernardino and San Bernardino Police
19   Department and against Plaintiffs Patricia Murray, J.M., C.M., M.M.I., V.M., H.M.,
20   and M.M.II.
21          It is further Ordered that Plaintiffs shall take nothing from Defendants City
22   of San Bernardino and San Bernardino Police Department.
23

24   Date: April 16, 2019
25                                              __________________________________
26                                                     Terry J. Hatter, Jr.
27
                                                Senior United States District Judge

28


                                                         Order and Judgment – Page 2 of 2
